 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:14-CR-00114-DAD
11
                                   Plaintiff,             STIPULATION AND ORDER TO VACATE
12                                                        MOTION HEARING AND SET SENTENCING
                             v.                           HEARING
13
     MICHAEL GALLOWAY,                                    DATE: April 6, 2020
14                                                        TIME: 10:00 a.m.
                                   Defendant.             COURT: Hon. Dale A. Drozd
15

16
                                                  BACKGROUND
17
            On March 26, 2020, defendant filed a “Motion to Re-Instate Pre-Sentencing Release” (Doc 200)
18
     (the Motion). The Motion asks for the defendant’s release prior to his re-sentencing. Mot. at 1. The
19
     Government filed an opposition on April 1, 2020. Doc. 203. A hearing on the Motion was set on April
20
     6, 2020. Doc. 201.
21
            Since the filing of the briefing papers, the parties have continued to discuss the matter. The
22
     parties now believe that the most efficient way forward is to set a re-sentencing hearing. As the parties
23
     have previously informed the Court and United States Probation, they have reached agreement on a
24
     number of issues in order to ensure that re-sentencing can be accomplished quickly and that re-
25
     sentencing will lead to resolution of all remaining issues in the case.
26
            Specifically, both parties agree that the PSR ¶ 92 should be amended to reduce restitution to the
27
     amount specific to Count 4: $18,905. The parties agree that the tax loss amount of $182, 182 still
28

                                                           1
 1 applies and that therefore ¶ 33 of the PSR regarding the Base Offense Level is correct. The parties

 2 waive any other objection to the PSR.

 3          The defendant waives his in-person appearance for the hearing under the provisions of Eastern

 4 District of California General Order 614. Pursuant to that Order, the parties stipulate that the Court may

 5 find that the sentencing cannot be further delayed without serious harm to the interests of justice, given

 6 that a number of individuals in the defendant’s facility, FCI-Lompoc, have tested positive for COVID-

 7 19, thereby making it unlikely that the defendant could be physically transported to court for the

 8 foreseeable future. The defendant consents, after consultation with counsel, to use videoconferencing or

 9 teleconferencing if videoconferencing is not reasonably available.

10          Staff at FCI-Lompoc has previously advised counsel for the United States that videoconferencing

11 was not reasonably available for the April 6, 2020 hearing. Counsel for the United States will continue

12 to work with staff at FI-Lompoc to determine whether videoconferencing is reasonably available for the

13 proposed April 20, 2020 hearing.

14          A Proposed Order appears below.

15

16   Dated: April 3, 2020                                    MCGREGOR W. SCOTT
                                                             United States Attorney
17

18                                                    By: /s/ MICHAEL G. TIERNEY
                                                          MICHAEL G. TIERNEY
19                                                        Assistant United States Attorney
20

21
     Dated: April 3, 2020                             By: /s/ Douglas Beevers
22                                                        Assistant Federal Defender
                                                          Counsel for Defendant
23                                                        Michael Galloway
24 ///

25 ///

26 ///

27 ///

28 ///

                                                         2
 1
                                                      ORDER
 2

 3
                    The Hearing previously set on Defendant’s “Motion to Re-Instate Pre-Sentencing
 4
     Release” (Doc 200) is hereby VACATED. Pursuant to the parties’ stipulation, sentencing in this
 5
     matter is now set for April 20, 2020 at 10:00 a.m. The Court finds that due to the COVID-19 pandemic
 6
     it unlikely that the defendant could be physically transported to court for the foreseeable future. The
 7
     Court concludes that the sentencing hearing in this action is appropriately conducted by
 8
     videoconference, or in the event that videoconferencing is not reasonably available, by teleconference,
 9
     because further delay in sentencing under the circumstances of this case would cause serious harm to the
10
     interests of justice. See CARES Act, H.R. 748, §§ 15002(b)(2) and (b)(2)(A); Eastern District of
11
     California General Order 614 (March 30, 2020).
12
     IT IS SO ORDERED.
13

14      Dated:     April 3, 2020
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          3
